Citation Nr: 1719373	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensable evaluation for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the U.S. Army from June 1969 to June 1971.  His tour of duty included service within the Republic of Vietnam from November 1969 through November 1970.  As a result of his exemplary service, the Veteran was awarded a National Defense Service Medal, Vietnam Service Medal, Combat Infantryman Badge, Army Commendation Medal, and Air Medal.

This matter comes before the Board of Veteran's Appeals (Board) from an April 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

Service connection for erectile dysfunction was granted in April 2003 and a non-compensable evaluation of 0 percent was assigned.  The Veteran filed a claim for a compensable evaluation in March 2010.  The RO's April 2011 Decision continued the non-compensable evaluation at 0 percent.  The Veteran filed a Notice of Disagreement in December 2011. 

In July 2012, the RO issued a Statement of the Case confirming the continuation of the non-compensable evaluation for erectile dysfunction at 0 percent.  The Veteran filed a VA Form 9 in August 2012. In a January 2015 Board of Veterans' Appeals (BVA) Decision, the Veteran's claim for entitlement to a compensable rating for his service connected erectile dysfunction was remanded for a contemporaneous medical examination.

A Disability Benefits Questionnaire that assesses the Veteran's Male Reproductive System was conducted in March 2015.  Based on the VA examiner's findings, the RO issued a Supplemental Statement of the Case which denied the Veteran's claim for entitlement to a compensable evaluation for erectile dysfunction.  Along with the other evidence of record, the Board finds the examination report represents a thorough review the claims by examiners with appropriate expertise and the conclusions drawn provide sufficient information upon which to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran asserts entitlement to a compensable rating for erectile dysfunction.  In an increase rating evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran is entitled to that presumption in the instant case.


FINDINGS OF FACT

The Veteran's erectile dysfunction is not manifested by loss of erectile power and penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist & Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2016).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claims file indicates that the Veteran filed initial claim for compensable evaluation for erectile dysfunction in March 2010.  Written notice informing the Veteran of the evidence required to substantiate his claim and the respective duties for obtaining evidence pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA) was provided in May 2010. 38 U.S.C.A. §§ 5103A (West 2014), 38 C.F.R. § 3.159 (2016).  The notice elements listed under 3.159(b)(1) were provided prior to the April 2011 RO decision.

Review of the claims file indicates that the Veteran's service treatment records, private and VA medical records have been obtained.  Additionally, the Veteran was afforded a VA examination in June 2010 and March 2015.  A report of findings for each examination has been associated with the claims file.  

In light of the foregoing, the Board finds that the VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Erectile Dysfunction

The Veteran claims a compensable rating for erectile dysfunction.

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b (2016), Ratings of the Genitourinary System.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20 and 4.27 (2016).  Here, the Veteran's erectile dysfunction has been rated by analogy under Diagnostic Code 7522, which represents an unlisted genitourinary disability evaluated by penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b (2016), Diagnostic Code 7522.  

Diagnostic Code 7522 awards a 20 percent rating for deformity of the penis with loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).  

A note for Diagnostic Code 7522 indicates that, when evaluating any claim involving loss or loss of use of one or more creative organs, refer to 38 C.F.R. § 3.350 to determine whether the veteran may be entitled to special monthly compensation.  The Board notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C. § 1114(k) (West 2014) and 38 C.F.R. 3.350(a) (2016) due to loss of use of a creative organ, effective November 22, 2002.  This compensation contemplates impotence, and may be awarded even if the veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.3.c. (Entitlement to SMC Associated With Erectile Dysfunction).  A separate rating under Diagnostic Code 7522 may only be awarded deformity of the penis with loss of erectile power. See M21-1, Part III.iv.4.I.3.b. (Deformity of the Penis with Loss of Erectile Power). VBA has indicated, however, that a compensable rating under Diagnostic Code 7522 is not warranted in the absence of penile deformity, and instructs that such deformity be "evident."  Id.

A review of the claims file does not contain any evidence or report of symptoms beyond the ability to maintain an erection and frequent urination.  More specifically, the Veteran's VA treatment records indicate a diagnosis of prostate cancer in 1996.  In 1998, the Veteran underwent a radical retropubic prostatectomy and his cancer is in remission.  An April 2003 Rating Decision granted service connection for prostate cancer currently evaluated at forty percent disabling.  Service connection was also granted for erectile dysfunction and it was assigned a non-compensable evaluation of 0 percent. A non-compensable evaluation is assigned whenever evidence fails to show penile deformity together with loss of erectile power which his required for a 20 percent evaluation.  Here, the Veteran's medical evidence does not meet the requirement threshold.

In March 2010, the Veteran sought a compensable evaluation for erectile dysfunction.  In accordance therewith, the Veteran submitted to a VA examination. During the June 2010 examination, the Veteran reported symptoms of incontinence and impotence as a residual conditions suffered following his treatment for service connected prostate cancer.  An increase in genitourinary symptoms including excessive urination and leakage was also indicated since a March 2006 VA exam for prostate cancer.  In a report of findings, the VA examiner concluded that the Veteran's erectile dysfunction and urinary incontinence were at least as likely as not secondary to his radical retropubic prostatectomy for prostate cancer.  The Veteran's assignment of a non-compensable evaluation of 0 percent was continued.

In March 2015, the Veteran underwent a subsequent VA examination pursuant to a BVA Remand Decision from January 2015.  During the examination, the Veteran reported an inability to sustain an erection and unsuccessful efforts to treat the condition using either prescribed medications or natural remedies.  The examiner's report of findings indicated normal a normal reproductive organ on physical examination and no functional limitation beyond the inability to sustain an erection.  The RO issued a Supplemental Statement of the Case in March 2015 affirming its prior determination that the Veteran's claim for entitlement to compensable evaluation for erectile dysfunction is denied.

The Board has thoroughly reviewed and analyzed all STRs, VA and private treatment records associated with the Veteran's claim file.  In accordance therewith, the Board finds that a compensable rating is not warranted based on the evidence presented.  A higher rating under Diagnostic Code 7522 is warranted when the objective medical evidence shows penial deformity with loss of erectile power.  The March 2015 VA examination report indicates the Veteran refused a physical examination but verbally reported no physical deformities.  Review of the record does not indicate that the Veteran presented evidence of penile deformity, nor has he presented evidence of any symptom beyond erectile dysfunction, for which he receives a special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a).  For these reasons, the Board finds that a compensable rating for erectile dysfunction is not warranted.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's prostate cancer residuals and erectile dysfunction.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2016) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including prostate cancer and erectile dysfunction, are specifically contemplated by or the anticipated consequences of the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his prostate cancer residuals and erectile dysfunction are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to compensable evaluation for erectile dysfunction is denied.




____________________________________________
B Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


